Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claims 8 and 10 are objected to because of the following informalities: The claims contain two subject matters in one claim. “type” in the recitations should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6  recites the limitation “the polymer composition" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-8 are also rejected for depending from claim 6 thus inclusion of indefinite features.
Claim 9 recites the limitation “any one of claims 1 to 5” in line 8.  There are not  claims 1 to 5 for this limitation in the claim. Claims 10-11 are also rejected for depending from claim 9 thus inclusion of indefinite features.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 11111387. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent claims a polymer as recited in the present claim 11 and processes of making a substrate and twisted nematic liquid crystal display element comprising the same steps as recited in the present claims. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the conflicting US patent 11111387. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negi et al (WO 2015/012341, of record, ‘341 hereafter).
Regarding claims 6, 7 and 11, ‘341 discloses a process of making a substrate including a liquid crystal alignment film having alignment control ability by a step of applying a polymer composition comprising a photosensitive side chain polymer having chemical formula the same as the polymer used in the present application (0024]-[0027], (0061]-[0075], chemical formula (2) and (8)-(13), [0098]-[0102]), and an organic solvent (0040), [0051], [0161], [0183]) on to a substrate; a step of irradiating the coating film with polarized ultraviolent light in an oblique direction and a step of heating the coated film ([0046], [0051], [0173]-[0178]).
Claims 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbons et al (US 2006/0051524, ‘524 hereafter).
Regarding claims 6-11, ‘524 discloses a process of making a substrate and a twisted nematic liquid crystal display element (which also reads upon vertical electric field liquid crystal display element) including a liquid crystal alignment film having alignment control ability by a step of applying a polymer composition comprising a photosensitive side chain polymer having liquid crystallinity in a predetermined temperature  and a repeating unit having vertically alignable group, and an organic solvent on to a pair of substrates ([0093]-[0095], [0118], addition monomer 1, [[0127], addition monomer 2, [0139], octadecyl methacrylate, [0173], [0181]-[0186]); a step of irradiating the coating film with polarized ultraviolent light in a desired direction according to alignment  of liquid crystal required ([0096]-[0099], [0107], [0184]), a step of heating the coated film to improve alignment and electrical properties ([0100]) and  a step arranging substrates to form a twisted nematic liquid crystal display element ([0104], [0108], [0109], [0185]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Negi et al (WO 2015/012341, of record, ‘341 hereafter) as evidenced by Gibbons et al (WO 2006/0051524, ‘524 hereafter).
 Regarding claims 8-10, ‘341 teaches all the limitations of claim 6, wherein the substrate is made by a process with the steps as presently claimed, ‘341 also discloses a step of arranging substrates to make a liquid crystal display element but does not expressly disclose the liquid crystal display being a twisted nematic liquid crystal display element. However, it is known in the art that the substrates having alignment layer formed from a composition having a side chain polymer  as presently claimed can be used to make a twisted nematic liquid crystal display element as evidenced by ‘524 ([0109]); therefore, one of ordinary skill in the art would have been motivated to use the substrate of ‘341 to make a twisted nematic liquid crystal element by applying substrates arranging step as known in the art to render a twisted nematic liquid crystal element;
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 because the known process step of arranging substrates with alignment layers with alignment direction orthogonal to each other to make twisted nematic liquid crystal display element would predictably resulted in a presently claimed subject matter (See MPEP 2143 (D)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782